--------------------------------------------------------------------------------







ENERGIZER HOLDINGS, INC.






$890,000,000
Senior Notes




$95,000,000 5.71% Senior Notes, Series 2007-A, due October 15, 2010
$135,000,000 6.01% Senior Notes, Series 2007-B, due October 15, 2012
$50,000,000 6.09% Senior Notes, Series 2007-C, due October 15, 2013
$80,000,000 6.23% Senior Notes, Series 2007-D, due October 15, 2014
$70,000,000 6.36% Senior Notes, Series 2007-E, due October 15, 2015
$150,000,000 6.48% Senior Notes, Series 2007-F, due October 15, 2016
$310,000,000 6.55% Senior Notes, Series 2007-G, due October 15, 2017


_________


NOTE PURCHASE AGREEMENT


_________






Dated as of October 15, 2007










Series 2007-A PPN:  29266R J#6
Series 2007-B PPN: 29266R K*8
Series 2007-C PPN: 29266R K@6
Series 2007-D PPN: 29266R K#4
Series 2007-E PPN: 29266R L*7
Series 2007-F PPN: 29266R L@5
Series 2007-G PPN: 29266R L#3
 

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Section Page
 


 
1.
AUTHORIZATION OF NOTES. 

 
1.1.
The Notes. 

 
1.2.
Additional Interest. 

 
2.
SALE AND PURCHASE OF NOTES. 

 
3.
CLOSING. 

 
4.
CONDITIONS TO CLOSING. 

 
4.1.
Representations and Warranties. 

 
4.2.
Performance; No Default. 

 
4.3.
Compliance Certificates. 

 
4.4.
Opinions of Counsel. 

 
4.5.
Purchase Permitted By Applicable Law, etc. 

 
4.6.
Sale of Other Notes. 

 
4.7.
Payment of Special Counsel Fees. 

 
4.8.
Private Placement Numbers. 

 
4.9.
Changes in Corporate Structure. 

4.10.
   Subsidiary Guaranty. 

4.11.
Proceedings and Documents. 

 
5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY. 
 

 
5.1.
Organization; Power and Authority. 

 
5.2.
Authorization, etc. 

 
5.3.
Disclosure. 

 
5.4.
Organization and Ownership of Shares of Subsidiaries. 

 
5.5.
Financial Statements. 

 
5.6.
Compliance with Laws, Other Instruments, etc. 

 
5.7.
Governmental Authorizations, etc. 

 
5.8.
Litigation; Observance of Statutes and Orders. 

 
5.9.
Taxes. 

5.10.
Title to Property; Leases. 

5.11.
Licenses, Permits, etc. 

5.12.
Compliance with ERISA. 

5.13.
Private Offering by the Company. 

5.14.
Use of Proceeds; Margin Regulations. 

5.15.
Existing Indebtedness. 

5.16.
Foreign Assets Control Regulations, Anti-Terrorism Order, etc . 

5.17.
Status under Certain Statutes. 

5.18.
Solvency of Subsidiary Guarantors. 

5.19.
Environmental Matters. 

 
6.
REPRESENTATIONS OF THE PURCHASERS. 
 

 
6.1.
Purchase for Investment. 
 

 
6.2.
Source of Funds. 
 

 
7.
INFORMATION AS TO COMPANY. 
 

 
7.1.
Financial and Business Information. 
 

 
7.2.
Officer’s Certificate. 
 

 
7.3.
Inspection. 
 

 
8.
PREPAYMENT OF THE NOTES. 
 

 
8.1.
No Scheduled Prepayments. 
 

 
8.2.
Optional Prepayments with Make-Whole Amount. 
 

 
8.3.
Mandatory Offer to Prepay Upon Change of Control. 
 

 
8.4.
Allocation of Partial Prepayments. 
 

 
8.5.
Maturity; Surrender, etc. 
 

 
8.6.
Purchase of Notes. 
 

 
8.7.
Make-Whole Amount. 
 

 
9.
AFFIRMATIVE COVENANTS. 
 

 
9.1.
Compliance with Law. 
 

 
9.2.
Insurance. 
 

 
9.3.
Maintenance of Properties. 
 

 
9.4.
Payment of Taxes and Claims. 
 

 
9.5.
Corporate Existence, etc. 
 

 
10.
NEGATIVE COVENANTS. 
 

10.1.
Consolidated Indebtedness; Indebtedness of Restricted Subsidiaries. 
 

10.2.
Liens. 
 

10.3.
Sale of Assets. 
 

10.4.
Mergers, Consolidations, etc. 
 

10.5.
Disposition of Stock of Restricted Subsidiaries. 
 

10.6.
Designation of Restricted and Unrestricted Subsidiaries. 
 

10.7.
Restricted Subsidiary Guaranties. 
 

10.8.
Nature of Business. 
 

10.9.
Transactions with Affiliates. 
 

 
11.
EVENTS OF DEFAULT. 
 

 
12.
REMEDIES ON DEFAULT, ETC. 
 

12.1.
Acceleration. 
 

12.2.
Other Remedies. 
 

12.3.
Rescission. 
 

12.4.
No Waivers or Election of Remedies, Expenses, etc

 
13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES. 
 

13.1.
Registration of Notes. 
 

13.2.
Transfer and Exchange of Notes. 
 

13.3.
Replacement of Notes. 
 

 
14.
PAYMENTS ON NOTES. 
 

14.1.
Place of Payment. 
 

14.2.
Home Office Payment. 
 

 
15.
EXPENSES, ETC. 
 

15.1.
Transaction Expenses. 
 

15.2.
Survival. 
 

 
16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT. 
 

 
17.
AMENDMENT AND WAIVER. 
 

17.1.
Requirements. 
 

17.2.
Solicitation of Holders of Notes. 
 

17.3.
Binding Effect, etc. 
 

17.4.
Notes held by Company, etc. 
 

 
18.
NOTICES. 
 

 
19.
REPRODUCTION OF DOCUMENTS. 
 

 
20.
CONFIDENTIAL INFORMATION. 
 

 
21.
SUBSTITUTION OF PURCHASER. 
 

 
22.
RELEASE OF SUBSIDIARY GUARANTOR. 
 

 
23.
MISCELLANEOUS. 
 

23.1.
Successors and Assigns. 
 

23.2.
Payments Due on Non-Business Days. 
 

23.3.
Severability. 
 

23.4.
Construction. 
 

23.5.
Counterparts. 
 

23.6.
Governing Law. 
 

 
(5)
Note to be issued in the name of:  THE VARIABLE ANNUITY LIFE INSURANCE COMPANY 
 

 
(6)
Tax I.D. Number for The Variable Annuity Life Insurance Company:  74-1625348 
 

 
(7)
Physical Delivery Instructions: 
 

 
JP Morgan Chase Bank

 
JP Morgan Chase Bank

 
JP Morgan Chase Bank

 
JP Morgan Chase Bank



SCHEDULE A
--
Information Relating to Purchasers

SCHEDULE B
--
Defined Terms

SCHEDULE B-1
--
Investments

SCHEDULE 4.9
--
Changes in Corporate Structure

SCHEDULE 5.3
--
Disclosure Materials

SCHEDULE 5.4
--
Subsidiaries of the Company and Ownership of Subsidiary Stock

SCHEDULE 5.5
--
Financial Statements

SCHEDULE 5.11
--
Licenses, Permits, etc.

SCHEDULE 5.14
--
Use of Proceeds

SCHEDULE 5.15
--
Indebtedness

SCHEDULE 10.2
--
Liens

EXHIBIT 1 (a)
--
Form of Series 2007-A Note

EXHIBIT 1 (b)
--
Form of Series 2007-B Note

EXHIBIT 1 (c)
--
Form of Series 2007-C Note

EXHIBIT 1 (d)
--
Form of Series 2007-D Note

EXHIBIT 1 (e)
--
Form of Series 2007-E Note

EXHIBIT 1 (f)
--
Form of Series 2007-F Note

EXHIBIT 1 (g)
--
Form of Series 2007-G Note

EXHIBIT 1 (h)
--
Form of Subsidiary Guaranty

EXHIBIT 4.4(a)
--
Form of Opinion of Counsel for the Company and the Subsidiary
 

EXHIBIT 4.4(b)
--
Form of Opinion of Special Counsel for the Purchasers

 
 

--------------------------------------------------------------------------------


 
ENERGIZER HOLDINGS, INC.
533 Maryville University Drive
St. Louis, MO  63141
(314) 985-2087
Fax:  (314) 985-2220


$890,000,000
Senior Notes


$95,000,000 5.71% Senior Notes, Series 2007-A, due October 15, 2010
$135,000,000 6.01% Senior Notes, Series 2007-B, due October 15, 2012
$50,000,000 6.09% Senior Notes, Series 2007-C, due October 15, 2013
$80,000,000 6.23% Senior Notes, Series 2007-D, due October 15, 2014
$70,000,000 6.36% Senior Notes, Series 2007-E, due October 15, 2015
$150,000,000 6.48% Senior Notes, Series 2007-F, due October 15, 2016
$310,000,000 6.55% Senior Notes, Series 2007-G, due October 15, 2017


Dated as of October 15, 2007




TO EACH OF THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:


Ladies and Gentlemen:


ENERGIZER HOLDINGS, INC., a Missouri corporation (the “Company”), agrees with
you as follows:
 
1.  
AUTHORIZATION OF NOTES.

 
1.1.  
The Notes.  

 
The Company has authorized the issue and sale of $890,000,000 aggregate
principal amount of its Senior Notes consisting of:  (i) $95,000,000 aggregate
principal amount of its 5.71% Senior Notes, Series 2007-A, due October 15, 2010
(the “Series 2007-A Notes”);                   (ii) $135,000,000 aggregate
principal amount of its 6.01% Senior Notes, Series 2007-B, due October 15, 2012
(the “Series 2007-B Notes”); (iii) $50,000,000 aggregate principal amount of its
6.09% Senior Notes, Series 2007-C, due October 15, 2013 (the “Series 2007-C
Notes”); (iv) $80,000,000 aggregate principal amount of its 6.23% Senior Notes,
Series 2007-D, due October 15, 2014 (the “Series 2007-D Notes”); (v) $70,000,000
aggregate principal amount of its 6.36% Senior Notes, Series 2007-E, due October
15, 2015 (the “Series 2007-E Notes”); (vi) $150,000,000 aggregate principal
amount of its 6.48% Senior Notes, Series 2007-F, due October 15, 2016 (the
“Series 2007-F Notes”); and (vii) $310,000,000 aggregate principal amount of its
6.55% Senior Notes, Series 2007-G, due October 15, 2017 (the “Series 2007-G
Notes”                   and, together with the Series 2007-A Notes, the Series
2007-B Notes, the Series 2007-C Notes, the Series 2007-D Notes, the Series
2007-E Notes and the Series 2007-F Notes, the “Notes,” such term to include any
such Notes issued in substitution therefor pursuant to Section 13 of this
Agreement).  The Notes will be substantially in the forms set out in Exhibits
1(a), 1(b), 1(c), 1(d), 1(e), 1(f) and 1(g), with such changes therefrom, if
any, as may be approved by the purchasers of such Notes, or series thereof, and
the Company.  Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.  Subject to
Section 22, the Notes will be guaranteed by each Subsidiary that is now or in
the future becomes a signatory to the Bank Guarantees (individually, a
“Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”) pursuant
to a guaranty substantially in the form of Exhibit 1(h) (the “Subsidiary
Guaranty”).
 
1.2.  
Additional Interest.  

 
If the Debt to EBITDA Ratio at any time exceeds 3.5 to 1.00, as evidenced by an
Officer’s Certificate delivered pursuant to Section 7.2(a), the interest rate
payable on each series of Notes shall be increased by 0.75%, commencing on the
first day of the first fiscal quarter following the fiscal quarter in respect of
which such Certificate was delivered and continuing until the Company has
provided an Officer’s Certificate pursuant to Section 7.2(a) demonstrating that,
as of the end of the fiscal quarter in respect of which such Certificate is
delivered, the Debt to EBITDA Ratio is not more than 3.5 to 1.0.  Following
delivery of an Officer’s Certificate demonstrating that the Debt to EBITDA Ratio
did not exceed 3.5 to 1.0, the additional 0.75% interest shall cease to accrue
or be payable for any fiscal quarter subsequent to the fiscal quarter in respect
of which such Certificate is delivered.  
 
2.  
SALE AND PURCHASE OF NOTES.

 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to you and each of the other purchasers named in Schedule A (the “Other
Purchasers”), and you and the Other Purchasers will purchase from the Company,
at the Closing provided for in Section 3, Notes of the series and in the
principal amount specified opposite your name in Schedule A at the purchase
price of 100% of the principal amount thereof.  Your obligation hereunder and
the obligations of the Other Purchasers are several and not joint obligations
and you shall have no liability to any Person for the performance or
non-performance by any Other Purchaser hereunder.
 
3.  
CLOSING.

 
The sale and purchase of the Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Foley & Lardner LLP, 321 North Clark
Street, Suite 2800, Chicago, Illinois 60610-4764, at 9:00 a.m., Chicago time, at
a closing (the “Closing”) on October 15, 2007 or on such other Business Day
thereafter on or prior to October 31, 2007 as may be agreed upon by the Company
and you and the Other Purchasers.  At the Closing the Company will deliver to
you the Notes to be purchased by you in the form of a single Note (or such
greater number of Notes in denominations of at least $150,000 as you may
request) dated the date of the Closing and registered in your name (or in the
name of your nominee), against delivery by you to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 12331-33027 at Bank of America, San Francisco, California, ABA
No. 026-009-593.  If at the Closing the Company fails to tender such Notes to
you as provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to your satisfaction, you shall, at your
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights you may have by reason of such failure or such
nonfulfillment.
 
4.  
CONDITIONS TO CLOSING.

 
Your obligation to purchase and pay for the Notes to be sold to you at the
Closing is subject to the fulfillment to your satisfaction, prior to or at the
Closing, of the following conditions:
 
4.1.  
Representations and Warranties.

 
The representations and warranties of the Company in this Agreement shall be
correct when made and correct in all material respects at the time of the
Closing.
 
4.2.  
Performance; No Default.

 
The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by Schedule
5.14) no Default or Event of Default shall have occurred and be continuing.
 
4.3.  
Compliance Certificates.

 
(a)  Officer’s Certificate.  The Company shall have delivered to you an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
 
(b)  Secretary’s Certificate.  The Company shall have delivered to you a
certificate certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and the Agreement.
 
4.4.  
Opinions of Counsel.

 
You shall have received opinions in form and substance satisfactory to you,
dated the date of the Closing (a) from Bryan Cave LLP, counsel for the Company
and the Subsidiary Guarantors, covering the matters set forth in Exhibit 4.4(a)
and covering such other matters incident to the transactions contemplated hereby
as you or your counsel may reasonably request (and the Company instructs its
counsel to deliver such opinion to you) and (b) from Foley & Lardner LLP, your
special counsel in connection with such transactions, substantially in the form
set forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as you may reasonably request.
 
4.5.  
Purchase Permitted By Applicable Law, etc.

 
On the date of the Closing your purchase of Notes shall (i) be permitted by the
laws and regulations of each jurisdiction to which you are subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (ii) not violate any
applicable law or regulation (including Regulation U, T or X of the Board of
Governors of the Federal Reserve System) and (iii) not subject you to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof.  If requested by
you, you shall have received an Officer’s Certificate certifying as to such
matters of fact as you may reasonably specify to enable you to determine whether
such purchase is so permitted.
 
4.6.  
Sale of Other Notes.

 
Contemporaneously with the Closing, the Company shall sell to the Other
Purchasers and the Other Purchasers shall purchase the Notes to be purchased by
them at the Closing as specified in Schedule A.
 
4.7.  
Payment of Special Counsel Fees.

 
Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the fees, charges and disbursements of your special
counsel referred to in Section 4.4, to the extent reflected in a statement of
such counsel rendered to the Company at least one Business Day prior to the
Closing.
 
4.8.  
Private Placement Numbers.

 
Private Placement Numbers issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained by Foley & Lardner LLP for
each series of the Notes.
 
4.9.  
Changes in Corporate Structure.

 
Except as specified in Schedule 4.9, the Company shall not have changed its
jurisdiction of incorporation or been a party to any merger or consolidation and
shall not have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.
 
4.10.  
Subsidiary Guaranty.

 
Each Subsidiary Guarantor shall have executed and delivered the Subsidiary
Guaranty in favor of you and the Other Purchasers and you shall have received a
copy of a fully executed counterpart thereof.
 
4.11.  
Proceedings and Documents.

 
All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to you and your special counsel, and you
and your special counsel shall have received all such counterpart originals or
certified or other copies of such documents as you or they may reasonably
request.
 
5.  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company represents and warrants to you that:
 
5.1.  
Organization; Power and Authority.

 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Company has the corporate power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the Notes and to perform the provisions hereof and
thereof.
 
5.2.  
Authorization, etc.

 
This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
The Subsidiary Guaranty has been duly authorized by all necessary corporate
action on the part of each Subsidiary Guarantor and upon execution and delivery
thereof will constitute the legal, valid and binding obligation of each
Subsidiary Guarantor, enforceable against each Subsidiary Guarantor in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
5.3.  
Disclosure.

 
The Company, through its agents, Banc of America Securities LLC and J.P. Morgan
Securities Inc., has delivered to you and each Other Purchaser a copy of a
Private Placement Memorandum, dated September 2007 and the supplemental
financial information referred to therein (the “Memorandum”), relating to the
transactions contemplated hereby.  Except as disclosed in Schedule 5.3, this
Agreement, the Memorandum, the documents, certificates or other writings
identified in Schedule 5.3 and the financial statements listed in Schedule 5.5,
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made.  Except as
disclosed in the Memorandum or as expressly described in Schedule 5.3, or in one
of the documents, certificates or other writings identified therein, or in the
financial statements listed in Schedule 5.5, since September 30, 2006, there has
been no change in the financial condition, operations, business or properties of
the Company or any Subsidiary except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
 
5.4.  
Organization and Ownership of Shares of Subsidiaries.

 
(a)  Schedule 5.4 is (except as noted therein) a complete and correct list of
the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary.
 
(b)   All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).
 
(c)  Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
 
5.5.  
Financial Statements.

 
The Company has delivered to you and each Other Purchaser copies of the
financial statements of the Company and its Subsidiaries listed on Schedule
5.5.  All of said financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial condition of the Company and its Subsidiaries as of the respective
dates specified in such Schedule and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments).
 
5.6.  
Compliance with Laws, Other Instruments, etc.

 
The execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Restricted Subsidiary under, any Material agreement, or corporate
charter or By-Laws, to which the Company or any Restricted Subsidiary is bound
or by which the Company or any Restricted Subsidiary or any of their respective
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Restricted Subsidiary or (iii) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Restricted Subsidiary.
 
The execution, delivery and performance by each Subsidiary Guarantor of the
Subsidiary Guaranty will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Subsidiary Guarantor under, any agreement, or corporate
charter or by-laws, to which such Subsidiary Guarantor is bound or by which such
Subsidiary Guarantor or any of its properties may be bound or affected, (ii)
conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to such Subsidiary Guarantor or (iii) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Subsidiary Guarantor.
 
5.7.  
Governmental Authorizations, etc.

 
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes or the
execution, delivery or performance by each Subsidiary Guarantor of the
Subsidiary Guaranty, except for a filing by the Company with the Securities and
Exchange Commission on Form 8-K.
 
5.8.  
Litigation; Observance of Statutes and Orders.

 
Except as disclosed in the Memorandum, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
 
Neither the Company nor any Subsidiary is in default under any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority or is in
violation of any applicable law, ordinance, rule or regulation (including
Environmental Laws and the USA Patriot Act) of any Governmental Authority, which
default or violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
 
5.9.  
Taxes.

 
The Company and its Subsidiaries have filed all income tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes, to the
extent such taxes are payable by them, to the extent such taxes and assessments
have become due and payable and before they have become delinquent, except for
any taxes and assessments (i) the amount of which is not individually or in the
aggregate Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.  The federal income tax
liabilities of the Company and its Subsidiaries have been determined by the
Internal Revenue Service and paid for all fiscal years up to and including the
fiscal year ended September 30, 2002.
 
5.10.  
Title to Property; Leases.

 
The Company and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement, except for those defects
in title and Liens that, individually or in the aggregate, would not have a
Material Adverse Effect.  All Material leases are valid and subsisting and are
in full force and effect in all material respects.
 
5.11.  
Licenses, Permits, etc.

 
Except as disclosed in Schedule 5.11, the Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
service marks, trademarks and trade names, or rights thereto, that are Material,
without known conflict with the rights of others, except for those conflicts
that, individually or in the aggregate, would not have a Material Adverse
Effect.
 
5.12.  
Compliance with ERISA.

 
(a)  The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in Section 3 of ERISA), and no event, transaction or condition has
occurred or exists that would reasonably be expected to result in the incurrence
of any such liability by the Company or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of the Company
or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to
such penalty or excise tax provisions or to Section 401(a)(29) or 412 of the
Code, other than such liabilities or Liens as would not be individually or in
the aggregate Material.
 
(b)  The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans) that is a defined benefit pension plan
qualified under Code Section 401(a), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The term “benefit liabilities” has the
meaning specified in Section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in Section 3 of ERISA.
 
(c)  The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
 
(d)  The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its Subsidiaries is not Material or has been
disclosed in the most recent audited consolidated financial statements of the
Company and its Subsidiaries.
 
(e)  The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax would be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.  The representation
by the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.
 
5.13.  
Private Offering by the Company.

 
Neither the Company nor anyone acting on its behalf has offered the Notes, the
Subsidiary Guaranty or any similar securities for sale to, or solicited any
offer to buy any of the same from, or otherwise approached or negotiated in
respect thereof with, any Person other than you, the Other Purchasers and not
more than 35 other Institutional Investors, each of which has been offered the
Notes at a private sale for investment.  Neither the Company nor anyone acting
on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes or the execution and delivery of the Subsidiary
Guaranty to the registration requirements of Section 5 of the Securities Act.
 
5.14.  
Use of Proceeds; Margin Regulations.

 
The Company will apply the proceeds of the sale of the Notes to provide
permanent financing for the acquisition of Playtex Products, Inc. and for
general corporate purposes, including repayment of Indebtedness as set forth in
Schedule 5.14.  No part of the proceeds from the sale of the Notes will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin stock
does not constitute more than 5% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 5% of the value of such assets.  As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.
 
5.15.  
Existing Indebtedness.

 
Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries as of
June 30, 2007 (except as otherwise indicated), since which date there has been
no Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Company or its
Subsidiaries.  Neither the Company nor any Restricted Subsidiary is in default
and no waiver of default is currently in effect, in the payment of any principal
or interest on any Indebtedness of the Company or such Restricted Subsidiary
that is outstanding in an aggregate principal amount in excess of $5,000,000 and
no event or condition exists with respect to any Indebtedness of the Company or
any Restricted Subsidiary that is outstanding in an aggregate principal amount
in excess of $5,000,000 and that would permit (or that with notice or the lapse
of time, or both, would permit) one or more Persons to cause such Indebtedness
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.
 
5.16.  
Foreign Assets Control Regulations, Anti-Terrorism Order, etc .

 
Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) to the knowledge of the
Company, the Anti-Terrorism Order.  Without limiting the foregoing, neither the
Company nor any Subsidiary (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) engages in any dealings or transactions, or is
otherwise associated, with any such person.
 
5.17.  
Status under Certain Statutes.

 
Neither the Company nor any Restricted Subsidiary is subject to regulation under
the Investment Company Act of 1940, as amended, the Interstate Commerce Act, as
amended by the ICC Termination Act, as amended, or the Federal Power Act, as
amended.
 
5.18.  
Solvency of Subsidiary Guarantors.

 
After giving effect to the transactions contemplated herein, (i) the present
fair salable value of the assets of each Subsidiary Guarantor is in excess of
the amount that will be required to pay its probable liability on its existing
debts as said debts become absolute and matured, (ii) each Subsidiary Guarantor
has received reasonably equivalent value for executing and delivering the
Subsidiary Guaranty, (iii) the property remaining in the hands of each
Subsidiary Guarantor is not an unreasonably small capital, and (iv) each
Subsidiary Guarantor is able to pay its debts as they mature.
 
5.19.  
Environmental Matters.

 
Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.  Except as otherwise disclosed
to you in writing,
 
(a)  neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect;
 
(b)  neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and
 
(c)  all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.
 
6.  
REPRESENTATIONS OF THE PURCHASERS.

 
6.1.  
Purchase for Investment.

 
You represent that you are purchasing the Notes for your own account or for one
or more separate accounts maintained by you or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of your or their property shall at all times be within your
or their control.  You understand that the Notes have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.
 
6.2.  
Source of Funds.

 
You represent that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by you to pay
the purchase price of the Notes to be purchased by you hereunder:
 
(a)  the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
 
(b)  the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
 
(c)  the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of PTE 91-38 (issued July 12,
1991) and, except as you have disclosed to the Company in writing pursuant to
this paragraph (c), no employee benefit plan or group of plans maintained by the
same employer or employee organization beneficially owns more than 10% of all
assets allocated to such pooled separate account or collective investment fund;
or
 
(d)  the Source constitutes assets of an “investment fund” (within the meaning
of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
 
(e)  the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
 
(f)  the Source is a governmental plan; or
 
(g)  the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or
 
(h)  the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.
 
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.
 
7.  
INFORMATION AS TO COMPANY.

 
7.1.  
Financial and Business Information.

 
The Company will deliver to each holder of Notes that is an Institutional
Investor:
 
(a)  Quarterly Statements -- within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of
 
(i)  a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
 
(ii)  consolidated statements of earnings and stockholders’ equity of the
Company and its Subsidiaries for such quarter and (in the case of the second and
third quarters) for the portion of the fiscal year ending with such quarter, and
 
(iii)  consolidated statements of cash flows of the Company and its Subsidiaries
for such quarter or (in the case of the second and third quarters) for the
portion of the fiscal year ending with such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial condition of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);
 
(b)  Annual Statements -- within 105 days after the end of each fiscal year of
the Company, duplicate copies of
 
(i)  a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and
 
(ii)  consolidated statements of income, changes in stockholders’ equity and
cash flows of the Company and its Subsidiaries, for such year,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial condition of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 7.1(b);
 
(c)  Unrestricted Subsidiaries -- if, at the time of delivery of any financial
statements pursuant to Section 7.1(a) or (b), Unrestricted Subsidiaries account
for more than 10% of (i) the consolidated total assets of the Company and its
Subsidiaries reflected in the balance sheet included in such financial
statements or (ii) the consolidated revenues of the Company and its Subsidiaries
reflected in the consolidated statement of income included in such financial
statements, an unaudited balance sheet for all Unrestricted Subsidiaries taken
as whole as at the end of the fiscal period included in such financial
statements and the related unaudited statements of income, stockholders’ equity
and cash flows for such Unrestricted Subsidiaries for such period, together with
consolidating statements reflecting all eliminations or adjustments necessary to
reconcile such group financial statements to the consolidated financial
statements of the Company and its Subsidiaries;
 
(d)  SEC and Other Reports -- promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Restricted Subsidiary to public securities holders generally, and
(ii) each regular or periodic report, each registration statement (other than a
Registration Statement on Form S-8) that shall have become effective (without
exhibits except as expressly requested by such holder), and each final
prospectus and all amendments (other than one relating sole to employee benefit
plans) thereto filed by the Company or any Restricted Subsidiary with the
Securities and Exchange Commission;
 
(e)  Notice of Default or Event of Default -- promptly, and in any event within
five Business Days after a Responsible Officer obtains actual knowledge of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;
 
(f)  ERISA Matters -- promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
(i)  with respect to any Plan, any reportable event, as defined in
Section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
 
(ii)  the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
(iii)  any event, transaction or condition that would result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect; and
 
(g)  Requested Information -- with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes.
 
7.2.  
Officer’s Certificate.

 
Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or (b) shall be accompanied by a certificate of a Senior
Financial Officer setting forth:
 
(a)  Covenant Compliance -- the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 through Section 10.9, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and
 
(b)  Event of Default -- a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Restricted
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including any such event or condition
resulting from the failure of the Company or any Restricted Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.
 
7.3.  
Inspection.

 
The Company will permit the representatives of each holder of Notes that is an
Institutional Investor:
 
(a)  No Default -- if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and,
with the consent of the Company (which consent will not be unreasonably
withheld), to visit the other offices and properties of the Company and each
Restricted Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and
 
(b)  Default -- if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances, and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
 
8.  
PREPAYMENT OF THE NOTES.

 
8.1.  
No Scheduled Prepayments.

 
No regularly scheduled prepayments are due on the Notes prior to their stated
maturity.
 
8.2.  
Optional Prepayments with Make-Whole Amount.

 
The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes of any series, in an
amount not less than $1,000,000 in the aggregate in the case of a partial
prepayment, at 100% of the principal amount so prepaid, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal
amount.  The Company will give each holder of Notes of the series to be prepaid
written notice of each optional prepayment under this Section 8.2 not less than
30 days and not more than 60 days prior to the date fixed for such
prepayment.  Each such notice shall specify such date, the aggregate principal
amount of the Notes of such series to be prepaid on such date, the principal
amount of each Note of such series held by such holder to be prepaid (determined
in accordance with Section 8.4), and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid, and shall be
accompanied by a certificate of a Senior Financial Officer as to the estimated
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation.  Two Business Days prior to such prepayment, the Company
shall deliver to each holder of Notes of the series to be prepaid a certificate
of a Senior Financial Officer specifying the calculation of such Make-Whole
Amount as of the specified prepayment date.
 
8.3.  Mandatory Offer to Prepay Upon Change of Control.
 
(a)  Notice of Change of Control and Control Event -- The Company will, within
five Business Days after any Responsible Officer has knowledge of the occurrence
of any Change of Control or Control Event, give notice of such Change of Control
or Control Event to each holder of Notes unless notice in respect of such Change
of Control or Control Event shall have been given pursuant to subparagraph (b)
of this Section 8.3.  If a Change of Control has occurred, the Company shall
give immediate notice to each holder of Notes and such notice shall contain and
constitute an offer to prepay Notes as described in paragraph (b) of this
Section 8.3 and shall be accompanied by the certificate described in paragraph
(e) of this Section 8.3.
 
(b)  Offer to Prepay Notes -- The offer to prepay Notes contemplated by
paragraph (a) of this Section 8.3 shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, of the Notes
held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”).  Such Proposed Prepayment Date shall be not less than 30 days
and not more than 60 days after the date of such offer.
 
(c)  Acceptance; Rejection -- A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company on or before the date specified in the certificate
described in paragraph (e) of this Section 8.3.  A failure by a holder of Notes
to respond to an offer to prepay made pursuant to this Section 8.3, or to accept
an offer as to all of the Notes held by the holder, within such time period
shall be deemed to constitute rejection of such offer by such holder.
 
(d)  Prepayment -- Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and shall not
require the payment of any Make-Whole Amount.  The prepayment shall be made on
the Proposed Prepayment Date.
 
(e)  Officer’s Certificate -- Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.3, (iii) the principal amount of each Note offered to be prepaid,
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date, (v) that the conditions of this Section 8.3
have been fulfilled, (vi) in reasonable detail, the nature of the Change of
Control, and (vii) the date by which any holder of a Note that wishes to accept
such offer must deliver notice thereof to the Company, which date shall not be
earlier than seven Business Days prior to the Proposed Prepayment Date.
 
8.4.  
Allocation of Partial Prepayments.

 
In the case of each partial prepayment of the Notes of a series, the principal
amount of the Notes of such series to be prepaid shall be allocated among all of
the Notes of such series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.
 
8.5.  
Maturity; Surrender, etc.

 
In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Company and canceled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
 
8.6.  
Purchase of Notes.

 
The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes of any series except (a) upon the payment or prepayment of the Notes of a
series in accordance with the terms of this Agreement and the Notes or (b)
pursuant to an offer to purchase made by the Company or an Affiliate pro rata to
the holders of all Notes of a series at the time outstanding upon the same terms
and conditions.  Any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least 30 Business Days.  If the holders of
more than 25% of the principal amount of the Notes of a series then outstanding
accept such offer, the Company shall promptly notify the remaining holders of
such fact and the expiration date for the acceptance by holders of Notes of such
series of such offer shall be extended by the number of days necessary to give
each such remaining holder at least ten Business Days from its receipt of such
notice to accept such offer.  The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.
 
8.7.  
Make-Whole Amount.

 
The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:
 
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
 
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
 
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by (i) the yields reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1”  (or such other display as may replace Page PX1 on Bloomberg Financial
Markets (“Bloomberg”) or, if Page PX1 (or its successor screen on Bloomberg) is
unavailable, the Telerate Access Service screen which corresponds most closely
to Page PX1 for the most recently issued actively traded on-the-run U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.  Such implied yield
will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than such Remaining
Average Life and (2) the actively traded U.S. Treasury security with the
maturity closest to and less than such Remaining Average Life.  The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (i)
such Called Principal into (ii) the sum of the products obtained by multiplying
(a) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (b) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.
 
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
 
9.  
AFFIRMATIVE COVENANTS.

 
The Company covenants that so long as any of the Notes are outstanding:
 
9.1.  
Compliance with Law.

 
The Company will, and will cause each Subsidiary to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations would not, individually or in the aggregate, reasonably be
expected to have a materially adverse effect on the business, operations,
affairs, financial condition, properties or assets of the Company and its
Restricted Subsidiaries taken as a whole.
 
 
9.2.  
Insurance.

 
The Company will, and will cause each Restricted Subsidiary to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.
 
9.3.  
Maintenance of Properties.

 
The Company will and will cause each Restricted Subsidiary to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Restricted Subsidiary from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Company has concluded that such discontinuance would not,
individually or in the aggregate, reasonably be expected to have a materially
adverse effect on the business, operations, affairs, financial condition,
properties or assets of the Company and its Restricted Subsidiaries taken as a
whole.
 
9.4.  
Payment of Taxes and Claims.

 
The Company will, and will cause each Subsidiary to, file all income tax or
similar tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies payable by any of them, to
the extent such taxes and assessments have become due and payable and before
they have become delinquent, provided that neither the Company nor any
Subsidiary need pay any such tax or assessment or claims if (i) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary or (ii) the nonpayment of
all such taxes and assessments in the aggregate could not reasonably be expected
to have a materially adverse effect on the business, operations, affairs,
financial condition, properties or assets of the Company and its Subsidiaries
taken as a whole.
 
9.5.  
Corporate Existence, etc.

 
The Company will at all times preserve and keep in full force and effect its
corporate existence.  Subject to Sections 10.3 and 10.4, the Company will at all
times preserve and keep in full force and effect the corporate existence of each
of its Restricted Subsidiaries (unless merged into the Company or a Wholly-Owned
Restricted Subsidiary) and all rights and franchises of the Company and its
Restricted Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect a
particular corporate existence, right or franchise could not, individually or in
the aggregate, have a materially adverse effect on the business, operations,
affairs, financial condition, properties or assets of the Company and its
Restricted Subsidiaries taken as a whole.
 
10.  
NEGATIVE COVENANTS.

 
The Company covenants that so long as any of the Notes are outstanding:
 
10.1.  
Consolidated Indebtedness; Indebtedness of Restricted Subsidiaries.

 
The Company will not permit:
 
(a)  the Debt to EBITDA Ratio to be greater than 3.5 to 1.0 at any time;
provided that, for any period of not more than four successive fiscal quarters,
such ratio may be greater than 3.5 to 1.0, but in no event greater than 4.0 to
1.0, if the Company pays the additional interest provided for in Section 1.2;
and
 
(b)  any Restricted Subsidiary to incur any Indebtedness if, after giving effect
thereto and to the application of the proceeds therefrom, Priority Debt
outstanding would exceed 25% of Consolidated Total Capitalization.  For purposes
of this Section 10.1(b), any unsecured Indebtedness of a Restricted Subsidiary
that is a Subsidiary Guarantor shall be deemed to have been incurred by such
Subsidiary at the time it ceases to be a Subsidiary Guarantor.
 
10.2.  
Liens.

 
The Company will not, and will not permit any Restricted Subsidiary to, permit
to exist, create, assume or incur, directly or indirectly, any Lien on its
properties or assets, whether now owned or hereafter acquired, except:
 
(a)  Liens existing on property or assets of the Company or any Restricted
Subsidiary as of the date of this Agreement that are described in Schedule 10.2;
 
(b)  Liens for taxes, assessments or governmental charges not then due and
delinquent or the nonpayment of which is permitted by Section 9.4;
 
(c)  encumbrances in the nature of leases, subleases, zoning restrictions,
easements, rights of way and other rights and restrictions of record on the use
of real property and defects in title arising or incurred in the ordinary course
of business, which, individually and in the aggregate, do not materially impair
the use or value of the property or assets subject thereto or which relate only
to assets that in the aggregate are not material;
 
(d)  Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, lessors’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar liens) and Liens to secure the
performance of bids, tenders, leases or trade contracts, or to secure statutory
obligations (including obligations under workers compensation, unemployment
insurance and other social security legislation), surety or appeal bonds or
other Liens of like general nature incurred in the ordinary course of business
and not in connection with the borrowing of money;
 
(e)  any attachment or judgment Lien, unless the judgment it secures has not,
within 60 days after the entry thereof, been discharged or execution thereof
stayed pending appeal, or has not been discharged within 60 days after the
expiration of any such stay;
 
(f)  Liens securing Indebtedness of a Restricted Subsidiary to the Company or to
another Restricted Subsidiary and Liens securing Indebtedness of the Company to
a Restricted Subsidiary;
 
(g)  Liens (i) existing on property at the time of its acquisition by the
Company or a Restricted Subsidiary and not created in contemplation thereof,
whether or not the Indebtedness secured by such Lien is assumed by the Company
or a Restricted Subsidiary; or (ii) on property created contemporaneously with
its acquisition or within 180 days of the acquisition or completion of
construction thereof to secure or provide for all or a portion of the purchase
price or cost of construction of such property after the date of Closing; or
(iii) existing on property of a Person at the time such Person is merged or
consolidated with, or becomes a Restricted Subsidiary of, or all or
substantially all of its assets are acquired by, the Company or a Restricted
Subsidiary and not created in contemplation thereof; provided that in the case
of clauses (i), (ii) and (iii) such Liens do not extend to additional property
of the Company or any Restricted Subsidiary (other than property that is an
improvement to or is acquired for specific use in connection with the subject
property) and, in the case of clause (ii) only, that the aggregate principal
amount of Indebtedness secured by each such Lien does not exceed the lesser of
the fair market value (determined in good faith by one or more officers of the
Company to whom authority to enter into such transaction has been delegated by
the board of directors of the Company) or cost of acquisition or construction of
the property subject thereto;
 
(h)  Liens incurred in connection with Asset Securitization Transactions;
 
(i)  Liens resulting from extensions, renewals or replacements of Liens
permitted by paragraphs (a), (f), (g) and (h), provided that (i) there is no
increase in the principal amount or decrease in maturity of the Indebtedness
secured thereby at the time of such extension, renewal or replacement, (ii) any
new Lien attaches only to the same property theretofore subject to such earlier
Lien and (iii) immediately after such extension, renewal or replacement no
Default or Event of Default would exist; and
 
(j)  Liens securing Indebtedness not otherwise permitted by paragraphs (a)
through (i) above, provided that, at the time of creation, assumption or
incurrence thereof and immediately after giving effect thereto and to the
application of the proceeds therefrom, Priority Debt outstanding does not exceed
25% of Consolidated Total Capitalization.
 
 
10.3.  
Sale of Assets.

 
Except as permitted by Section 10.4, the Company will not, and will not permit
any Restricted Subsidiary to, sell, lease, transfer or otherwise dispose of,
including by way of merger (collectively a “Disposition”), any assets, including
capital stock of Restricted Subsidiaries, in one or a series of transactions, to
any Person, other than (a) Dispositions in the ordinary course of business, (b)
Dispositions by the Company to a Restricted Subsidiary or by a Restricted
Subsidiary to the Company or another Restricted Subsidiary or (c) Dispositions
not otherwise permitted by clauses (a) or (b) of this Section 10.3, provided
that the aggregate net book value of all assets so disposed of in any fiscal
year pursuant to this Section 10.3(c) does not exceed 15% of Consolidated Total
Assets as of the end of the immediately preceding fiscal year.  Notwithstanding
the foregoing, the Company may, or may permit any Restricted Subsidiary to, make
a Disposition (including the sale of receivables in an Asset Securitization
Transaction) and the assets subject to such Disposition shall not be subject to
or included in the foregoing limitation and computation contained in clause (c)
of the preceding sentence to the extent that (i) such assets were acquired or
constructed not more than 180 days prior to the date of Closing and are leased
back by the Company or any Restricted Subsidiary, as lessee, within 180 days of
the acquisition or construction thereof, or (ii) the net proceeds from such
Disposition are within one year of such Disposition (A) reinvested in productive
assets by the Company or a Restricted Subsidiary or (B) applied to the payment
or prepayment of any outstanding Indebtedness of the Company or any Restricted
Subsidiary that is not subordinated to the Notes.  Any prepayment of Notes
pursuant to this Section 10.3 shall be in accordance with Sections 8.2 and 8.4
without regard to the minimum prepayment requirements of Section 8.2.
 
10.4.  
Mergers, Consolidations, etc.

 
The Company will not, and will not permit any Restricted Subsidiary to,
consolidate with or merge with any other Person or convey, transfer, sell or
lease all or substantially all of its assets in a single transaction or series
of transactions to any Person except that:
 
(a)  the Company may consolidate or merge with any other Person or convey,
transfer, sell or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person, provided that:
 
(i)  the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, is a solvent corporation organized and existing under the laws of the United
States or any state thereof (including the District of Columbia), and, if the
Company is not such corporation, such corporation (y) shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (z) shall have caused to be delivered to each holder of any Notes
an opinion of independent counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof; and
 
(ii)  immediately before and after giving effect to such transaction, no Default
or Event of Default shall exist; and
 
(b)  Any Restricted Subsidiary may (x) merge into the Company (provided that the
Company is the surviving corporation) or another Wholly-Owned Restricted
Subsidiary or (y) sell, transfer or lease all or any part of its assets to the
Company or another Wholly-Owned Restricted Subsidiary, or (z) merge or
consolidate with, or sell, transfer or lease all or substantially all of its
assets to, any Person in a transaction that is permitted by Section 10.3 or, as
a result of which, such Person becomes a Restricted Subsidiary; provided in each
instance set forth in clauses (x) through (z) that, immediately before and after
giving effect thereto, there shall exist no Default or Event of Default;
 
No such conveyance, transfer, sale or lease of all or substantially all of the
assets of the Company shall have the effect of releasing the Company or any
successor corporation that shall theretofore have become such in the manner
prescribed in this Section 10.4 from its liability under this Agreement or the
Notes.
 
10.5.  
Disposition of Stock of Restricted Subsidiaries.

 
The Company (i) will not permit any Restricted Subsidiary to issue its capital
stock, or any warrants, rights or options to purchase, or securities convertible
into or exchangeable for, such capital stock, to any Person other than the
Company or another Restricted Subsidiary (other than directors’ qualifying
shares, shares satisfying local ownership requirements or shares for any similar
statutory purposes) and (ii) will not, and will not permit any Restricted
Subsidiary to, sell, transfer or otherwise dispose of any shares of capital
stock of a Restricted Subsidiary if such sale would be prohibited by Section
10.3.  If a Restricted Subsidiary at any time ceases to be such as a result of a
sale or issuance of its capital stock, any Liens on property of the Company or
any other Restricted Subsidiary securing Indebtedness owed to such Restricted
Subsidiary, which is not contemporaneously repaid, together with such
Indebtedness, shall be deemed to have been incurred by the Company or such other
Restricted Subsidiary, as the case may be, at the time such Restricted
Subsidiary ceases to be a Restricted Subsidiary.
 
10.6.  
Designation of Restricted and Unrestricted Subsidiaries.

 
The Company may designate any Restricted Subsidiary as an Unrestricted
Subsidiary and any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that, (a) if such Subsidiary initially is designated a Restricted Subsidiary,
then such Restricted Subsidiary may be subsequently designated as an
Unrestricted Subsidiary and such Unrestricted Subsidiary may be subsequently
designated as a Restricted Subsidiary, but no further changes in designation may
be made, (b) if such Subsidiary initially is designated an Unrestricted
Subsidiary, then such Unrestricted Subsidiary may be subsequently designated as
a Restricted Subsidiary and such Restricted Subsidiary may be subsequently
designated as an Unrestricted Subsidiary, but no further changes in designation
may be made, (c) immediately before and after designation of a Restricted
Subsidiary as an Unrestricted Subsidiary there exists no Default or Event of
Default and (d) a Subsidiary Guarantor may not be designated an Unrestricted
Subsidiary.  If a Restricted Subsidiary at any time ceases to be such as a
result of a redesignation, any Liens on property of the Company or any other
Restricted Subsidiary securing Indebtedness owed to such Restricted Subsidiary
that is not contemporaneously repaid, together with such Indebtedness, shall be
deemed to have been incurred by the Company or such other Restricted Subsidiary,
as the case may be, at the time such Restricted Subsidiary ceases to be a
Restricted Subsidiary.
 
10.7.  
Restricted Subsidiary Guaranties.

 
The Company will not permit any Restricted Subsidiary to become a party to the
Bank Guarantees or to directly or indirectly guarantee any of the Company’s
obligations under the Credit Agreement unless such Restricted Subsidiary is, or
concurrently therewith becomes, a party to the Subsidiary Guaranty.
 
10.8.  
Nature of Business.

 
The Company will not, and will not permit any Restricted Subsidiary to, engage
in any business if, as a result, the general nature of the business in which the
Company and its Restricted Subsidiaries, taken as a whole, would then be engaged
would be substantially changed from the general nature of the business in which
the Company and its Restricted Subsidiaries, taken as a whole, are engaged on
the date of this Agreement as described in the Memorandum; provided, that the
foregoing shall not be deemed to prohibit acquisitions by the Company or its
Restricted Subsidiaries as long as the acquired companies are consumer products
companies or other companies operating in businesses similar to or related to
the current and future businesses conducted by the Company and its Subsidiaries,
as well as suppliers to or distributors of products similar to those of the
Company and its Subsidiaries.
 
10.9.  
Transactions with Affiliates.

 
The Company will not and will not permit any Restricted Subsidiary to enter into
directly or indirectly any Material transaction or Material group of related
transactions (including without limitation the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Restricted Subsidiary), except upon fair and
reasonable terms no less favorable to the Company or such Restricted Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.
 
11.  
EVENTS OF DEFAULT.

 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a)  the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or
 
(b)  the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
 
(c)  the Company defaults in the performance of or compliance with any term
contained in or Sections 10.1 through 10.9; or
 
(d)  the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note; or
 
(e)  any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or
 
(f)  (i) the Company or any Significant Restricted Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount in excess of $30,000,000 beyond any period of
grace provided with respect thereto, or (ii) the Company or any Significant
Restricted Subsidiary is in default in the performance of or compliance with any
term of any evidence of any Indebtedness that is outstanding in an aggregate
principal amount in excess of $30,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Indebtedness has become, or has been declared,
due and payable before its stated maturity or before its regularly scheduled
dates of payment; or
 
(g)  the Company or any Significant Restricted Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
(h)  a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Significant Restricted
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Company or any Significant
Restricted Subsidiary, or any such petition shall be filed against the Company
or any Significant Restricted Subsidiary and such petition shall not be
dismissed within 60 days; or
 
(i)  a final judgment or judgments for the payment of money aggregating in
excess of $30,000,000 are rendered against one or more of the Company and its
Significant Restricted Subsidiaries, which judgments are not, within 60 days
after entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay; or
 
(j)  if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA Section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans determined in accordance with
Title IV of ERISA, shall exceed $30,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, would reasonably be expected to have a
Material Adverse Effect; or
 
(k)  any Subsidiary Guarantor that is a Significant Restricted Subsidiary
defaults in the performance of or compliance with any term contained in the
Subsidiary Guaranty or the Subsidiary Guaranty ceases to be in full force and
effect as a result of acts taken by the Company or any Subsidiary Guarantor,
except as provided in Section 22, or is declared to be null and void in whole or
in material part by a court or other governmental or regulatory authority having
jurisdiction or the validity or enforceability thereof shall be contested by any
of the Company or any Subsidiary Guarantor or any of them renounces any of the
same or denies that it has any or further liability thereunder.
 
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
 
12.  
REMEDIES ON DEFAULT, ETC.

 
12.1.  
Acceleration.

 
(a)  If an Event of Default with respect to the Company described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
 
(b)  If any other Event of Default has occurred and is continuing, any holder or
holders of a majority or more in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
 
(c)  If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (w) all accrued and unpaid interest
thereon and (x) any applicable Make-Whole Amount determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event any Notes are prepaid or are
accelerated as a result of an Event of Default is intended to provide
compensation for the deprivation of such right under such circumstances.
 
12.2.  
Other Remedies.

 
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
 
12.3.  
Rescission.

 
At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the holders of more than 67% in principal
amount of the Notes then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes, all principal of and any Make-Whole
Amount on any Notes that are due and payable and are unpaid other than by reason
of such declaration, and all interest on such overdue principal and any
Make-Whole Amount and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the Default Rate, (b) all Events of Default
and Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (c) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes.  No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.
 
12.4.  
No Waivers or Election of Remedies, Expenses, etc.

 
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
 
13.  
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 
13.1.  
Registration of Notes.

 
The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such
register.  Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary.  The Company shall give to
any holder of a Note that is an Institutional Investor, promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
 
13.2.  
Transfer and Exchange of Notes.

 
Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver,
at the Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) of the same series in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note.  Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Note established
for such series.  Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on the surrendered Note or dated the
date of the surrendered Note if no interest shall have been paid thereon.  The
Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $150,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $150,000.  Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.
 
13.3.  
Replacement of Notes.

 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and
 
(a)  in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another Institutional Investor holder of a Note
with a minimum net worth of at least $50,000,000, such Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or
 
(b)  in the case of mutilation, upon surrender and cancellation thereof,
 
the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.
 
14.  
PAYMENTS ON NOTES.

 
14.1.  
Place of Payment.

 
Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in Chicago,
Illinois at the principal office of Bank of America in such jurisdiction.  The
Company may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.
 
14.2.  
Home Office Payment.

 
So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below your name in Schedule A, or by such other
method or at such other address as you shall have from time to time specified to
the Company in writing for such purpose, without the presentation or surrender
of such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, you shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1.  Prior to any sale or other disposition
of any Note held by you or your nominee you will, at your election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2.  The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by you under this Agreement and
that has made the same agreement relating to such Note as you have made in this
Section 14.2.
 
15.  
EXPENSES, ETC.

 
15.1.  
Transaction Expenses.

 
Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of one
special counsel for you and the Other Purchasers collectively and, if reasonably
required, local or other counsel) incurred by you and each Other Purchaser or
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement or the
Notes (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the reasonable costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement or the Notes or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or the Notes, or by reason of being a holder of any Note, and (b)
the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes.  The Company will pay, and will save you
and each other holder of a Note harmless from, all claims in respect of any
fees, costs or expenses, if any, of brokers and finders (other than those
retained by you).
 
15.2.  
Survival.

 
The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.
 
16.  
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of you or any other holder of a
Note.  All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement  shall be deemed
representations and warranties of the Company under this Agreement.  Subject to
the preceding sentence, this Agreement and the Notes embody the entire agreement
and understanding between you and the Company and supersede all prior agreements
and understandings relating to the subject matter hereof.
 
17.  
AMENDMENT AND WAIVER.

 
17.1.  
Requirements.

 
This Agreement, the Notes and the Subsidiary Guaranty may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to you unless consented to by you
in writing, and (b) no such amendment or waiver may, without the written consent
of the holder of each Note at the time outstanding affected thereby, (i) subject
to the provisions of Section 12 relating to acceleration or rescission, change
the amount or time of any prepayment or payment of principal of, or reduce the
rate or change the time of payment or method of computation of interest or of
Make-Whole Amount on the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or
20.
 
17.2.  
Solicitation of Holders of Notes.

 
(a)  Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
 
(b)  Payment.  The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, to any holder of Notes as consideration
for or as an inducement to the entering into by any holder of Notes of any
waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.
 
(c)  Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.
 
17.3.  
Binding Effect, etc.

 
Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon.  No course of dealing between the Company and the holder of any Note
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder of such Note.  As used herein, the term
“this Agreement” or “the Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.
 
17.4.  
Notes held by Company, etc.

 
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.
 
18.  
NOTICES.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:
 
(i)  if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Company in writing,
 
(ii)  if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
 
(iii)  if to the Company or to a Guarantor, to the Company at its address set
forth at the beginning hereof to the attention of the Office of the Treasurer,
or at such other address as the Company shall have specified to the holder of
each Note in writing.
 
Notices under this Section 18 will be deemed given only when actually received.
 
19.  
REPRODUCTION OF DOCUMENTS.

 
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced.  The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence.  This Section 19
shall not prohibit the Company or any other holder of Notes from contesting any
such reproduction to the same extent that it would contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.
 
20.  
CONFIDENTIAL INFORMATION.

 
For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified in writing when received by you as being
confidential information of the Company or such Subsidiary, provided that such
term does not include information that (a) was publicly known or otherwise known
to you prior to the time of such disclosure, (b) subsequently becomes publicly
known through no act or omission by you or any Person acting on your behalf,
(c) otherwise becomes known to you other than through disclosure by the Company
or any Subsidiary or (d) constitutes financial statements delivered to you under
Section 7.1 that are otherwise publicly available.  You will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by you in good faith to protect confidential information of third
parties delivered to you, provided that you may deliver or disclose Confidential
Information to (i) your directors, trustees officers, employees, agents,
attorneys and Affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by your Notes), (ii) your
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which you offer to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over you,
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about your investment portfolio or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to you, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which you are a party or (z) if an Event of Default has occurred
and is continuing, to the extent you may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under your Notes and this Agreement.  Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement.  On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.
 
21.  
SUBSTITUTION OF PURCHASER.

 
You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you.  In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “you” is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.
 
22.  
RELEASE OF SUBSIDIARY GUARANTOR.

 
You and each subsequent holder of a Note agree to release any Subsidiary
Guarantor from the Subsidiary Guaranty (i) if such Subsidiary Guarantor ceases
to be such as a result of a Disposition permitted by Section 10.3 or (ii) at
such time as the banks party to the Credit Agreement release such Subsidiary
from the Bank Guarantees; provided, however, that you and each subsequent holder
will not be required to release a Subsidiary Guarantor from the Subsidiary
Guaranty upon such Subsidiary’s release from the Bank Guarantees if (A) a
Default or Event of Default has occurred and is continuing, (B) such Subsidiary
Guarantor is to become a borrower under the Credit Agreement or (C) such release
is part of a plan of financing that contemplates such Subsidiary Guarantor
guaranteeing any other Indebtedness of the Company.  Your obligation to release
a Subsidiary Guarantor from the Subsidiary Guaranty is conditioned upon your
prior receipt of a certificate from a Senior Financial Officer of the Company
stating that none of the circumstances described in clauses (A), (B) and (C)
above are true.
 
23.  
MISCELLANEOUS.

 
23.1.  
Successors and Assigns.

 
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.
 
23.2.  
Payments Due on Non-Business Days.

 
Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day.
 
23.3.  
Severability.

 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
 
23.4.  
Construction.

 
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.
 
23.5.  
Counterparts.

 
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
 
23.6.  
Governing Law.

 
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.
 


If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.
 
Very truly yours,




ENERGIZER HOLDINGS, INC.


By:
Name:  William C. Fox
Title:  Vice President and Treasurer


SCHEDULE B


DEFINED TERMS
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Adjusted Consolidated Net Worth” means, as of any date, consolidated
stockholders’ equity of the Company and its Restricted Subsidiaries on such
date, determined in accordance with GAAP, less the amount by which outstanding
Restricted Investments on such date exceed 10% of consolidated stockholders’
equity.
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person.  As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
“Anti-Terrorism Order” means Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001).
 
“Asset Securitization Transaction” means any financing pursuant to which the
Company or any Restricted Subsidiary sells to a special purpose entity or any
other Person, at a price representing the reasonably equivalent value thereof
(determined as of the date of such sale), or grants a security interest in,
accounts receivable (and related assets), provided that such financing shall be
on customary market terms applicable to asset securitization transactions and
shall be with limited or no recourse to the Company and such Restricted
Subsidiary (other than such special purpose entity or other Person), except to
the extent of normal and customary representations and warranties (in no event
relating to collectibility or ultimate payment of receivables) made by the
Company or such Restricted Subsidiary, and any other indicia of recourse
substantially comparable to those permitted in asset securitization transactions
generally (in no event relating to collectibility or ultimate payment of
receivables).
 
 “Bank Guarantees” means the Guarantees of the Subsidiary Guarantors of
Indebtedness outstanding under the Credit Agreement, as such Guarantees or
agreements may be amended, restated or otherwise modified, and any successors
thereto.
 
“Business Day” means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Chicago, Illinois or New York, New York are required
or authorized to be closed.
 
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“Change of Control” means an event or series of events by which any person or
“group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act)
(such person or persons hereinafter referred to as an “Acquiring Person”)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of the voting power of the then
outstanding Voting Stock of the Company; provided that, notwithstanding the
foregoing, a “Change of Control” shall not be deemed to have occurred if the
Company (or the Acquiring Person if either (x) the Company is no longer in
existence or (y) the Acquiring Person has acquired all or substantially all of
the assets thereof) shall have an Investment Grade Rating immediately following
such Acquiring Person becoming the “beneficial owner” or consummating such
acquisition.


“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means Energizer Holdings, Inc., a Missouri corporation.
 
“Confidential Information” is defined in Section 20.
 
“Consolidated Indebtedness” means, as of any date, outstanding Indebtedness of
the Company and its Restricted Subsidiaries as of such date determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Net Income” means, for any period, the net income of the Company
and its Restricted Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, or as calculated on a pro forma basis in
accordance with Article XI of Securities and Exchange Commission Regulation S-X
for any period, or portion thereof, where pro forma presentation is required
pursuant to rules or regulations of the Securities and Exchange Commission.
 
“Consolidated Total Assets” means, as of any date, the assets and properties of
the Company and its Restricted Subsidiaries as of such date determined on a
consolidated basis in accordance with GAAP, less any amount of assets reflected
therein to the extent that they have been sold or pledged pursuant to an Asset
Securitization Transaction, which amount shall be deemed to be equal to the
amount excluded from the calculation of Indebtedness pursuant to the last
sentence of the definition thereof.
 
“Consolidated Total Capitalization” means, as of any date, the sum of
Consolidated Indebtedness and Adjusted Consolidated Net Worth as of such date.
 
“Control Event” means:
 
(a)           the execution by the Company or any of its Subsidiaries or
Affiliates of any agreement with respect to any proposed transaction or event or
series of transactions or events that, individually or in the aggregate, may
reasonably be expected to result in a Change of Control, or
 
(b)           the execution of any written agreement that, when fully performed
by the parties thereto, would result in a Change of Control.
 
“Credit Agreement” means the Revolving Credit Agreement dated as of November 16,
2004 among the Company, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, Citibank, N.A., as documentation agent, and Bank of
America, N.A., as syndication agent, as such agreement may be hereafter amended,
restated, supplemented, refinanced, increased or reduced from time to time, and
any successor credit agreement or similar facility; provided, that such term
shall not include (i) the Multicurrency Revolving Credit Facility Agreement
dated August 24, 2005 among Energizer Asia Investments Pte. Ltd., a Singapore
Subsidiary of the Company, Energizer Singapore Pte. Ltd., a Singapore Subsidiary
of the Company, Sonca Products Ltd., a Hong Kong Subsidiary of the Company, and
Schick Asia Limited, a Hong Kong Subsidiary of the Company, as borrowers, the
Company as guarantor, the lenders party thereto, Citigroup Global Markets
Singapore Pte. Ltd. and Standard Chartered Bank as arranger, with Citicorp
Investment Bank (Singapore) Limited, as agent, as such agreement may have been
heretofore or may be hereafter amended, restated, supplemented, refinanced,
increased or reduced from time to time, or (ii) any other credit facility of any
Subsidiary that is not organized under the laws of the United States or any
state thereof (including the District of Columbia) or any possession of the
United States.
 
“Debt to EBITDA Ratio” means, as of any date, the ratio of Consolidated
Indebtedness (as of the date of determination) to EBITDA (for the Company’s then
most recently completed four fiscal quarters).
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by Bank of
America in Chicago, Illinois as its “base” or “prime” rate.
 
“Disposition” is defined in Section 10.3.  The grant of a security interest by
the Company or any Restricted Subsidiary in accounts receivable (and related
assets) that are the subject of an Asset Securitization Transaction shall,
without duplication, be deemed a Disposition of such accounts receivable (and
related assets) for purposes of Section 10.3.
 
“Domestic Restricted Subsidiary” means any Restricted Subsidiary organized under
the laws of the United States or any state thereof (including the District of
Columbia).
 
“EBITDA” means, for any period, Consolidated Net Income for such period, plus,
to the extent deducted in calculating Consolidated Net Income, (i) all
provisions for federal, state and other income taxes, (ii) extraordinary losses,
(iii) losses on disposition of discontinued operations, (iv) interest expense,
(v) depreciation and amortization expense and (vi) other noncash charges, and
minus, to the extent added in calculating Consolidated Net Income, (x)
extraordinary gains, (y) gains on disposition of discontinued operations and (z)
other noncash gains.
 
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.
 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
(a)  the government of
 
(i)  the United States of America or any state or other political subdivision
thereof, or
 
(ii)  any jurisdiction in which the Company or any Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
the Company or any Subsidiary, or
 
(b)  any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
 
(a)  to purchase such indebtedness or obligation or any property constituting
security therefor;
 
(b)  to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
 
(c)  to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or
 
(d)  otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
 
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.


“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“Indebtedness” with respect to any Person means, at any time, without
duplication,
 
(e)  its liabilities for borrowed money;
 
(f)  its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable and other accrued liabilities arising in
the ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);
 
(g)  all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;
 
(h)  all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and
 
(i)  any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (d) hereof.
 
Notwithstanding the foregoing, there shall be excluded from the Indebtedness of
any Person any obligations of such Person under an Asset Securitization
Transaction regardless of whether such obligations would be reflected as
Indebtedness on a balance sheet of such Person.
 
“INHAM Exemption” is defined in Section 6.2(e).
 
“Institutional Investor” means (a) any original purchaser of a Note and (b)  any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form.
 
“Investment Grade Rating” in respect of any Person means, at the time of
determination, at least one of the following ratings of its senior, unsecured
long-term indebtedness for borrowed money: (i) by Standard & Poor’s Rating
Services, a division of The McGraw-Hill Companies, or any successor thereof
(“S&P”), “BBB-” or better, (ii) by Moody’s Investors Service, Inc., or any
successor thereof (“Moody’s”), “Baa3” or better, or (iii) by another rating
agency of recognized national standing reasonably acceptable to the Required
Holders, an equivalent or better rating.
 
“Investments” means all investments made, in cash or by delivery of property,
directly or indirectly, by any Person, in any other Person, whether by
acquisition of shares of capital stock, indebtedness or other obligations or
securities or by loan, advance, capital contribution or otherwise.
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Make-Whole Amount” is defined in Section 8.7.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Restricted
Subsidiaries taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Restricted Subsidiaries taken as a whole, or (b) the ability of the
Company to perform its obligations under this Agreement and the Notes, or (c)
the ability of any Subsidiary Guarantor to perform its obligations under the
Subsidiary Guaranty, or (d) the validity or enforceability of this Agreement,
the Notes or the Subsidiary Guaranty.
 
“Memorandum” is defined in Section 5.3.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).
 
“Notes” is defined in Section 1.1.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“Other Purchasers” is defined in Section 2.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
 
“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.
 
“Priority Debt” means, as of any date, the sum (without duplication) of
(a) Indebtedness of Restricted Subsidiaries that are not Subsidiary Guarantors
on such date (other than Indebtedness owed to the Company or another Restricted
Subsidiary), (b) Indebtedness of the Company guaranteed by any Restricted
Subsidiary that is not a Subsidiary Guarantor and (c) Indebtedness of the
Company and its Domestic Restricted Subsidiaries secured by Liens not otherwise
permitted by Sections 10.2(a) through (i) on such date.  For the avoidance of
doubt, Indebtedness outstanding under the Multicurrency Revolving Credit
Facility Agreement dated August 24, 2005 among Energizer Asia Investments Pte.
Ltd., a Singapore Subsidiary of the Company, Energizer Singapore Pte. Ltd., a
Singapore Subsidiary of the Company, Sonca Products Ltd., a Hong Kong Subsidiary
of the Company, and Schick Asia Limited, a Hong Kong Subsidiary of the Company,
as borrowers, the Company as guarantor, the lenders party thereto, Citigroup
Global Markets Singapore Pte. Ltd. and Standard Chartered Bank as arranger, with
Citicorp Investment Bank (Singapore) Limited, as agent, as such agreement may
have been heretofore or may be hereafter amended, restated, supplemented,
refinanced, increased or reduced from time to time, shall be deemed to
constitute Priority Debt.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“Proposed Prepayment Date” is defined in Section 8.3(b).
 
“Purchaser” means each purchaser listed in Schedule A.
 
“QPAM Exemption” is defined in Section 6.2(d).
 
“Required Holders” means, at any time, the holders of at least a majority in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this agreement.
 
“Restricted Investments” means all Investments of the Company and its Restricted
Subsidiaries, other than:
 
(j)  property or assets to be used or consumed in the ordinary course of
business;
 
(k)  current assets arising from the sale of goods or services in the ordinary
course of business;
 
(l)  Investments in Restricted Subsidiaries or in any Person which, as a result
thereof, becomes a Restricted Subsidiary;
 
(m)  Investments existing as of the date of this Agreement that are listed in
the attached Schedule B-1;
 
(n)  Investments in treasury stock;
 
(o)  Investments in:
 
(i)  obligations, maturing within one year from the date of acquisition, of or
fully guaranteed by the United States of America or an agency thereof;
 
(ii)  state or municipal securities, maturing within one year from the date of
acquisition, that are rated in one of the top two rating classifications by at
least one nationally recognized rating agency;
 
(iii)  certificates of deposit or banker’s acceptances maturing within one year
from the date of acquisition of or issued by Bank of America or other commercial
banks whose long-term unsecured debt obligations (or the long-term unsecured
debt obligations of the bank holding company owning all of the capital stock of
such bank) are rated in one of the top three rating classifications by at least
one nationally recognized rating agency;
 
(iv)  commercial paper maturing within 270 days from the date of issuance that,
at the time of acquisition, is rated in one of the top two rating
classifications by at least one credit rating agency of recognized national
standing;
 
(v)  repurchase agreements, having a term of not more than 90 days and fully
collateralized with obligations of the type described in clause (i), with a bank
satisfying the requirements of clause (iii); and
 
(vi)  money market instrument programs that are properly classified as current
assets in accordance with GAAP.
 
“Restricted Subsidiary” means any Subsidiary (a) of which at least a majority of
the voting securities are owned by the Company and/or one or more Wholly-Owned
Restricted Subsidiaries and (b) that the Company has not designated an
Unrestricted Subsidiary by notice in writing given to the holders of the Notes.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
 
“Series 2007-A Notes” is defined in Section 1.1.
 
“Series 2007-B Notes” is defined in Section 1.1.
 
“Series 2007-C Notes” is defined in Section 1.1.
 
“Series 2007-D Notes” is defined in Section 1.1.
 
“Series 2007-E Notes” is defined in Section 1.1.
 
“Series 2007-F Notes” is defined in Section 1.1.
 
“Series 2007-G Notes” is defined in Section 1.1.
 
“Significant Restricted Subsidiary” means, as of the date of determination, any
Subsidiary Guarantor and any other Restricted Subsidiary the assets or revenues
of which account for (i) more than 15% of the Consolidated Total Assets of the
Company and its Restricted Subsidiaries at the end of the most recently ended
fiscal period or (ii) more than 15% of the consolidated revenues of the Company
and its Restricted Subsidiaries for the most recently completed four fiscal
quarters.
 
“Source” is defined in Section 6.2.
 
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership, limited liability
company or joint venture if more than a 50% interest in the profits or capital
thereof is owned by such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries (unless such partnership can and does
ordinarily take major business actions without the prior approval of such Person
or one or more of its Subsidiaries).  Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a Subsidiary of the
Company.
 
“Subsidiary Guarantor” is defined in Section 1.1.
 
“Subsidiary Guaranty” is defined in Section 1.1.
 
“this Agreement” or “the Agreement” is defined in Section 17.3.
 
“Unrestricted Subsidiary” means any Subsidiary of the Company that has been so
designated by notice in writing given to the holders of the Notes.
 
“USA Patriot Act” means Public Law 107-56 of the United States of America,
United and Strengthening America by Providing Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT) Act of 2001.
 
“Voting Stock” means, with respect to any Person, any class of shares of stock
or other equity interests of such Person having general voting power under
ordinary circumstances to elect a majority of the board of directors or other
managing entities, as appropriate, of such Person (irrespective of whether or
not at the time stock of any other class or classes or other equity interests of
such Person shall have or might have voting power by reason of the happening of
any contingency).
 


 
“Wholly-Owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary 100% of all of the equity interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Company and the Company’s other Wholly-Owned Restricted Subsidiaries at such
time.
 


EXHIBIT 1(a)


[FORM OF SERIES 2007-A NOTE]
 
ENERGIZER HOLDINGS, INC.


5.71% Senior Note, Series 2007-A, due October 15, 2010


No.
RA-[  ]                                                                                                                     [Date]
$[_______]                                                                                                                     PPN:
29266R J#6




FOR VALUE RECEIVED, the undersigned, ENERGIZER HOLDINGS, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Missouri, promises to pay to [        ], or registered assigns, the principal
sum of $[           ] on   October 15, 2010, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 5.71% per annum from the date hereof, payable
semiannually, on April 15 and October 15 in each year, commencing with the April
15 or October 15 next succeeding the date hereof until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law on any
overdue payment (including any overdue prepayment) of principal, any overdue
payment of interest and any overdue payment of any Make-Whole Amount (as defined
in the Note Purchase Agreement referred to below), payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 7.71% or (ii) 2%
over the rate of interest publicly announced by Bank of America from time to
time in Chicago, Illinois as its “base” or “prime” rate.  Under the
circumstances described in the Note Purchase Agreement, additional interest may
be payable on the unpaid principal amount of this Note.
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America in Chicago, Illinois or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of October 15, 2007 (as from
time to time amended and supplemented, the “Note Purchase Agreement”), between
the Company and the respective Purchasers named therein and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.
 
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
 
Payment of the principal of, and interest and Make-Whole Amount, if any, on this
Note, and all other amounts due under the Note Purchase Agreement, is guaranteed
pursuant to the terms of a Guaranty dated as of October 15, 2007 of certain
Subsidiaries of the Company.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Illinois excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
 
ENERGIZER HOLDINGS, INC.




By:                                                                      
Name:                                                                      
Title:                                                                      




EXHIBIT 1(b)


[FORM OF SERIES 2007-B NOTE]
 
ENERGIZER HOLDINGS, INC.


6.01% Senior Note, Series 2007-B, due October 15, 2012


No.
RB-[  ]                                                                                                                     [Date]
$[_______]                                                                                                                     PPN:
29266R K*8




FOR VALUE RECEIVED, the undersigned, ENERGIZER HOLDINGS, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Missouri, promises to pay to [        ], or registered assigns, the principal
sum of $[           ] on   October 15, 2012, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 6.01% per annum from the date hereof, payable
semiannually, on April 15 and October 15 in each year, commencing with the April
15 or October 15 next succeeding the date hereof until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law on any
overdue payment (including any overdue prepayment) of principal, any overdue
payment of interest and any overdue payment of any Make-Whole Amount (as defined
in the Note Purchase Agreement referred to below), payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 8.01% or (ii) 2%
over the rate of interest publicly announced by Bank of America from time to
time in Chicago, Illinois as its “base” or “prime” rate.  Under the
circumstances described in the Note Purchase Agreement, additional interest may
be payable on the unpaid principal amount of this Note.
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America in Chicago, Illinois or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of October 15, 2007 (as from
time to time amended and supplemented, the “Note Purchase Agreement”), between
the Company and the respective Purchasers named therein and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.
 
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
 
Payment of the principal of, and interest and Make-Whole Amount, if any, on this
Note, and all other amounts due under the Note Purchase Agreement, is guaranteed
pursuant to the terms of a Guaranty dated as of October 15, 2007 of certain
Subsidiaries of the Company.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Illinois excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
 
ENERGIZER HOLDINGS, INC.




By:                                                                      
Name:                                                                      
Title:                                                                      






EXHIBIT 1(c)


[FORM OF SERIES 2007-C NOTE]
 
ENERGIZER HOLDINGS, INC.


6.09% Senior Note, Series 2007-C, due October 15, 2013


No.
RC-[  ]                                                                                                                     [Date]
$[_______]                                                                                                                     PPN:
29266R K@6


FOR VALUE RECEIVED, the undersigned, ENERGIZER HOLDINGS, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Missouri, promises to pay to [        ], or registered assigns, the principal
sum of $[           ] on   October 15, 2013, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 6.09% per annum from the date hereof, payable
semiannually, on April 15 and October 15 in each year, commencing with the April
15 or October 15 next succeeding the date hereof until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law on any
overdue payment (including any overdue prepayment) of principal, any overdue
payment of interest and any overdue payment of any Make-Whole Amount (as defined
in the Note Purchase Agreement referred to below), payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 8.09% or (ii) 2%
over the rate of interest publicly announced by Bank of America from time to
time in Chicago, Illinois as its “base” or “prime” rate.  Under the
circumstances described in the Note Purchase Agreement, additional interest may
be payable on the unpaid principal amount of this Note.
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America in Chicago, Illinois or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of October 15, 2007 (as from
time to time amended and supplemented, the “Note Purchase Agreement”), between
the Company and the respective Purchasers named therein and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.
 
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
 
Payment of the principal of, and interest and Make-Whole Amount, if any, on this
Note, and all other amounts due under the Note Purchase Agreement, is guaranteed
pursuant to the terms of a Guaranty dated as of October 15, 2007 of certain
Subsidiaries of the Company.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Illinois excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
 
ENERGIZER HOLDINGS, INC.




By:                                                                      
Name:                                                                      
Title:                                                                      








EXHIBIT 1(d)


[FORM OF SERIES 2007-D NOTE]
 
ENERGIZER HOLDINGS, INC.


6.23% Senior Note, Series 2007-D, due October 15, 2014


No.
RD-[  ]                                                                                                                     [Date]
$[_______]                                                                                                                     PPN:
29266R K#4




FOR VALUE RECEIVED, the undersigned, ENERGIZER HOLDINGS, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Missouri, promises to pay to [        ], or registered assigns, the principal
sum of $[           ] on   October 15, 2014, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 6.23% per annum from the date hereof, payable
semiannually, on April 15 and October 15 in each year, commencing with the April
15 or October 15 next succeeding the date hereof until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law on any
overdue payment (including any overdue prepayment) of principal, any overdue
payment of interest and any overdue payment of any Make-Whole Amount (as defined
in the Note Purchase Agreement referred to below), payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 8.23% or (ii) 2%
over the rate of interest publicly announced by Bank of America from time to
time in Chicago, Illinois as its “base” or “prime” rate.  Under the
circumstances described in the Note Purchase Agreement, additional interest may
be payable on the unpaid principal amount of this Note.
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America in Chicago, Illinois or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of October 15, 2007 (as from
time to time amended and supplemented, the “Note Purchase Agreement”), between
the Company and the respective Purchasers named therein and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.
 
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
 
Payment of the principal of, and interest and Make-Whole Amount, if any, on this
Note, and all other amounts due under the Note Purchase Agreement, is guaranteed
pursuant to the terms of a Guaranty dated as of October 15, 2007 of certain
Subsidiaries of the Company.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Illinois excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
 
ENERGIZER HOLDINGS, INC.




By:                                                                      
Name:                                                                      
Title:                                                                      
EXHIBIT 1(e)


[FORM OF SERIES 2007-E NOTE]
 
ENERGIZER HOLDINGS, INC.


6.36% Senior Note, Series 2007-E, due October 15, 2015


No.
RE-[  ]                                                                                                                     [Date]
$[_______]                                                                                                                     PPN:
29266R L*7




FOR VALUE RECEIVED, the undersigned, ENERGIZER HOLDINGS, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Missouri, promises to pay to [        ], or registered assigns, the principal
sum of $[           ] on   October 15, 2015, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 6.36% per annum from the date hereof, payable
semiannually, on April 15 and October 15 in each year, commencing with the April
15 or October 15 next succeeding the date hereof until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law on any
overdue payment (including any overdue prepayment) of principal, any overdue
payment of interest and any overdue payment of any Make-Whole Amount (as defined
in the Note Purchase Agreement referred to below), payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 8.36% or (ii) 2%
over the rate of interest publicly announced by Bank of America from time to
time in Chicago, Illinois as its “base” or “prime” rate.  Under the
circumstances described in the Note Purchase Agreement, additional interest may
be payable on the unpaid principal amount of this Note.
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America in Chicago, Illinois or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of October 15, 2007 (as from
time to time amended and supplemented, the “Note Purchase Agreement”), between
the Company and the respective Purchasers named therein and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.
 
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
 
Payment of the principal of, and interest and Make-Whole Amount, if any, on this
Note, and all other amounts due under the Note Purchase Agreement, is guaranteed
pursuant to the terms of a Guaranty dated as of October 15, 2007 of certain
Subsidiaries of the Company.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Illinois excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
 
ENERGIZER HOLDINGS, INC.




By:                                                                      
Name:                                                                      
Title:                                                                      
EXHIBIT 1(f)


[FORM OF SERIES 2007-F NOTE]
 
ENERGIZER HOLDINGS, INC.


6.48% Senior Note, Series 2007-F, due October 15, 2016


No.
RF-[  ]                                                                                                                     [Date]
$[_______]                                                                                                                     PPN:
29266R L@5




FOR VALUE RECEIVED, the undersigned, ENERGIZER HOLDINGS, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Missouri, promises to pay to [        ], or registered assigns, the principal
sum of $[           ] on   October 15, 2016, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 6.48% per annum from the date hereof, payable
semiannually, on April 15 and October 15 in each year, commencing with the April
15 or October 15 next succeeding the date hereof until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law on any
overdue payment (including any overdue prepayment) of principal, any overdue
payment of interest and any overdue payment of any Make-Whole Amount (as defined
in the Note Purchase Agreement referred to below), payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 8.48% or (ii) 2%
over the rate of interest publicly announced by Bank of America from time to
time in Chicago, Illinois as its “base” or “prime” rate.  Under the
circumstances described in the Note Purchase Agreement, additional interest may
be payable on the unpaid principal amount of this Note.
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America in Chicago, Illinois or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of October 15, 2007 (as from
time to time amended and supplemented, the “Note Purchase Agreement”), between
the Company and the respective Purchasers named therein and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.
 
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
 
Payment of the principal of, and interest and Make-Whole Amount, if any, on this
Note, and all other amounts due under the Note Purchase Agreement, is guaranteed
pursuant to the terms of a Guaranty dated as of October 15, 2007 of certain
Subsidiaries of the Company.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Illinois excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
 
ENERGIZER HOLDINGS, INC.




By:                                                                      
Name:                                                                      
Title:                                                                      
EXHIBIT 1(g)


[FORM OF SERIES 2007-G NOTE]
 
ENERGIZER HOLDINGS, INC.


6.55% Senior Note, Series 2007-G, due October 15, 2017


No.
RG-[  ]                                                                                                                     [Date]
$[_______]                                                                                                                     PPN:
29266R L#3




FOR VALUE RECEIVED, the undersigned, ENERGIZER HOLDINGS, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Missouri, promises to pay to [        ], or registered assigns, the principal
sum of $[           ] on   October 15, 2017, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 6.55% per annum from the date hereof, payable
semiannually, on April 15 and October 15 in each year, commencing with the April
15 or October 15 next succeeding the date hereof until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law on any
overdue payment (including any overdue prepayment) of principal, any overdue
payment of interest and any overdue payment of any Make-Whole Amount (as defined
in the Note Purchase Agreement referred to below), payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 8.55% or (ii) 2%
over the rate of interest publicly announced by Bank of America from time to
time in Chicago, Illinois as its “base” or “prime” rate.  Under the
circumstances described in the Note Purchase Agreement, additional interest may
be payable on the unpaid principal amount of this Note.
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America in Chicago, Illinois or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of October 15, 2007 (as from
time to time amended and supplemented, the “Note Purchase Agreement”), between
the Company and the respective Purchasers named therein and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.
 
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
 
Payment of the principal of, and interest and Make-Whole Amount, if any, on this
Note, and all other amounts due under the Note Purchase Agreement, is guaranteed
pursuant to the terms of a Guaranty dated as of October 15, 2007 of certain
Subsidiaries of the Company.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Illinois excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
 
ENERGIZER HOLDINGS, INC.




By:                                                                      
Name:                                                                      
Title:                                                                      


EXHIBIT 1(h)


[FORM OF SUBSIDIARY GUARANTY]
 


THIS GUARANTY (this “Guaranty”) dated as of October 15, 2007 is made by the
undersigned (each, a “Guarantor”), in favor of the holders from time to time of
the Notes hereinafter referred to, including each purchaser named in the Note
Purchase Agreement hereinafter referred to, and their respective successors and
assigns (collectively, the “Holders” and each individually, a “Holder”).
 
W I T N E S S E T H:


WHEREAS, ENERGIZER HOLDINGS, INC., a Missouri corporation (the “Company”), and
the initial Holders have entered into a Note Purchase Agreement dated as
of    October 15, 2007 (the Note Purchase Agreement as amended, supplemented,
restated or otherwise modified from time to time in accordance with its terms
and in effect, the “Note Purchase Agreement”);
 
WHEREAS, the Note Purchase Agreement provides for the issuance by the Company of
$890,000,000 aggregate principal amount of Notes (as defined in the Note
Purchase Agreement);
 
WHEREAS, the Company owns all of the issued and outstanding capital stock of
each Guarantor and, by virtue of such ownership and otherwise, each Guarantor
will derive substantial benefits from the purchase by the Holders of the
Company’s Notes;
 
WHEREAS, it is a condition precedent to the obligation of the Holders to
purchase the Notes that each Guarantor shall have executed and delivered this
Guaranty to the Holders; and
 
WHEREAS, each Guarantor desires to execute and deliver this Guaranty to satisfy
the conditions described in the preceding paragraph;
 
NOW, THEREFORE, in consideration of the premises and other benefits to each
Guarantor, and of the purchase of the Company’s Notes by the Holders, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, each Guarantor makes this Guaranty as follows:
 
SECTION 1.  Definitions.  Any capitalized terms not otherwise herein defined
shall have the meanings attributed to them in the Note Purchase Agreement.
 
SECTION 2.  Guaranty.  Each Guarantor, jointly and severally with each other
Guarantor, unconditionally and irrevocably guarantees to the Holders the due,
prompt and complete payment by the Company of the principal of, Make-Whole
Amount, if any, and interest on, and each other amount due under, the Notes or
the Note Purchase Agreement, when and as the same shall become due and payable
(whether at stated maturity or by required or optional prepayment or by
declaration or otherwise) in accordance with the terms of the Notes and the Note
Purchase Agreement (the Notes and the Note Purchase Agreement being sometimes
hereinafter collectively referred to as the “Note Documents” and the amounts
payable by the Company under the Note Documents, and all other monetary
obligations of the Company thereunder (including any attorneys’ fees and
expenses), being sometimes collectively hereinafter referred to as the
“Obligations”).  This Guaranty is a guaranty of payment and not just of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from the Company or upon any other event, contingency or circumstance
whatsoever.  If for any reason whatsoever the Company shall fail or be unable
duly, punctually and fully to pay such amounts as and when the same shall become
due and payable, each Guarantor, without demand, presentment, protest or notice
of any kind, will forthwith pay or cause to be paid such amounts to the Holders
under the terms of such Note Documents, in lawful money of the United States, at
the place specified in the Note Purchase Agreement, or perform or comply with
the same or cause the same to be performed or complied with, together with
interest (to the extent provided for under such Note Documents) on any amount
due and owing from the Company.  Each Guarantor, promptly after demand, will pay
to the Holders the reasonable costs and expenses of collecting such amounts or
otherwise enforcing this Guaranty, including, without limitation, the reasonable
fees and expenses of counsel.  Notwithstanding the foregoing, the right of
recovery against each Guarantor under this Guaranty is limited to the extent it
is judicially determined with respect to any Guarantor that entering into this
Guaranty would violate Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law, in which case such Guarantor shall be
liable under this Guaranty only for amounts aggregating up to the largest amount
that would not render such Guarantor’s obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law.
 
SECTION 3.  Guarantor’s Obligations Unconditional.  The obligations of each
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of each Guarantor, shall not be subject to any counterclaim,
set-off, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense based upon any claim each Guarantor or any other person may
have against the Company or any other person, and to the full extent permitted
by applicable law shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not each Guarantor or the Company shall have
any knowledge or notice thereof), including:
 
(p)  any termination, amendment or modification of or deletion from or addition
or supplement to or other change in any of the Note Documents or any other
instrument or agreement applicable to any of the parties to any of the Note
Documents;
 
(q)  any furnishing or acceptance of any security, or any release of any
security, for the Obligations, or the failure of any security or the failure of
any person to perfect any interest in any collateral;
 
(r)  any failure, omission or delay on the part of the Company to conform or
comply with any term of any of the Note Documents or any other instrument or
agreement referred to in paragraph (a) above, including, without limitation,
failure to give notice to any Guarantor of the occurrence of a “Default” or an
“Event of Default” under any Note Document;
 
(s)  any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph (a)
above or any obligation or liability of the Company, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;
 
(t)  any failure, omission or delay on the part of any of the Holders to
enforce, assert or exercise any right, power or remedy conferred on such Holder
in this Guaranty, or any such failure, omission or delay on the part of such
Holder in connection with any Note Document, or any other action on the part of
such Holder;
 
(u)  any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Company, any
Guarantor or to any other person or any of their respective properties or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;
 
(v)  any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Note
Documents or any other agreement or instrument referred to in paragraph (a)
above or any term hereof;
 
(w)  any merger or consolidation of the Company or any Guarantor into or with
any other corporation, or any sale, lease or transfer of any of the assets of
the Company or any Guarantor to any other person;
 
(x)  any change in the ownership of any shares of capital stock of the Company
or any change in the corporate relationship between the Company and any
Guarantor, or any termination of such relationship;
 
(y)  any release or discharge, by operation of law, of any Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Guaranty; or
 
(z)  any other occurrence, circumstance, happening or event whatsoever, whether
similar or dissimilar to the foregoing, whether foreseen or unforeseen, and any
other circumstance which might otherwise constitute a legal or equitable defense
or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against any Guarantor.
 
Notwithstanding any other provision contained in this Guaranty, each Guarantor’s
liability with respect to the principal amount of the Notes shall be no greater
than the liability of the Company with respect thereto.
 
SECTION 4.  Full Recourse Obligations.  The obligations of each Guarantor set
forth herein constitute the full recourse obligations of such Guarantor
enforceable against it to the full extent of all its assets and properties.
 
SECTION 5.  Waiver.  Each Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to such Guarantor of the incurrence of any of the
Obligations, notice to such Guarantor or the Company of any breach or default by
such Company with respect to any of the Obligations or any other notice that may
be required, by statute, rule of law or otherwise, to preserve any rights of the
Holders against such Guarantor, (c) presentment to or demand of payment from the
Company or the Guarantor with respect to any amount due under any Note Document
or protest for nonpayment or dishonor, (d) any right to the enforcement,
assertion or exercise by any of the Holders of any right, power, privilege or
remedy conferred in the Note Purchase Agreement or any other Note Document or
otherwise, (e) any requirement of diligence on the part of any of the Holders,
(f) any requirement to exhaust any remedies or to mitigate the damages resulting
from any default under any Note Document, (g) any notice of any sale, transfer
or other disposition by any of the Holders of any right, title to or interest in
the Note Purchase Agreement or in any other Note Document and (h) any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge, release or defense of a guarantor or surety or which might otherwise
limit recourse against such Guarantor.
 
SECTION 6.  Subrogation, Contribution, Reimbursement or Indemnity.  Until one
year and one day after all Obligations have been indefeasibly paid in full, each
Guarantor agrees not to take any action pursuant to any rights which may have
arisen in connection with this Guaranty to be subrogated to any of the rights
(whether contractual, under the United States Bankruptcy Code, as amended,
including Section 509 thereof, under common law or otherwise) of any of the
Holders against the Company or against any collateral security or guaranty or
right of offset held by the Holders for the payment of the Obligations. Until
one year and one day after all Obligations have been indefeasibly paid in full,
each Guarantor agrees not to take any action pursuant to any contractual, common
law, statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against the Company which may have
arisen in connection with this Guaranty.  So long as the Obligations remain, if
any amount shall be paid by or on behalf of the Company to any Guarantor on
account of any of the rights waived in this paragraph, such amount shall be held
by such Guarantor in trust, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the Holders
(duly endorsed by such Guarantor to the Holders, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Holders may determine.  The provisions of this paragraph shall survive the term
of this Guaranty and the payment in full of the Obligations.
 
SECTION 7.  Effect of Bankruptcy Proceedings, etc.  This Guaranty shall continue
to be effective or be automatically reinstated, as the case may be, if at any
time payment, in whole or in part, of any of the sums due to any of the Holders
pursuant to the terms of the Note Purchase Agreement or any other Note Document
is rescinded or must otherwise be restored or returned by such Holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other person, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or other person or any substantial part of its property, or
otherwise, all as though such payment had not been made.  If an event permitting
the acceleration of the maturity of the principal amount of the Notes shall at
any time have occurred and be continuing, and such acceleration shall at such
time be prevented by reason of the pendency against the Company or any other
person of a case or proceeding under a bankruptcy or insolvency law, each
Guarantor agrees that, for purposes of this Guaranty and its obligations
hereunder, the maturity of the principal amount of the Notes and all other
Obligations shall be deemed to have been accelerated with the same effect as if
any Holder had accelerated the same in accordance with the terms of the Note
Purchase Agreement or other applicable Note Document, and such Guarantor shall
forthwith pay such principal amount, Make-Whole Amount, if any, and interest
thereon and any other amounts guaranteed hereunder without further notice or
demand.
 
SECTION 8.  Term of Agreement.  This Guaranty and all guaranties, covenants and
agreements of each Guarantor contained herein shall continue in full force and
effect and shall not be discharged until such time as all of the Obligations
shall be paid and performed in full and all of the agreements of such Guarantor
hereunder shall be duly paid and performed in full.
 
SECTION 9.  Representations and Warranties.  Each Guarantor represents and
warrants to each Holder that:
 
(aa)  such Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization and has the
corporate power and authority to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged;
 
(bb)  such Guarantor has the corporate power and authority and the legal right
to execute and deliver, and to perform its obligations under, this Guaranty, and
has taken all necessary corporate action to authorize its execution, delivery
and performance of this Guaranty;
 
(cc)  this Guaranty constitutes a legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
 
(dd)  the execution, delivery and performance of this Guaranty will not violate
any provision of any requirement of law or material contractual obligation of
such Guarantor and will not result in or require the creation or imposition of
any Lien on any of the properties, revenues or assets of the Guarantor pursuant
to the provisions of any material contractual obligation of such Guarantor or
any requirement of law;
 
(ee)  no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or governmental authority is required in connection with the
execution, delivery, performance, validity or enforceability of this Guaranty;
 
(ff)  no litigation, investigation or proceeding of or before any arbitrator or
governmental authority is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor or any of its properties or revenues
(i) with respect to this Guaranty or any of the transactions contemplated hereby
or (ii) which could reasonably be expected to have a material adverse effect
upon the business, operations or financial condition of such Guarantor and its
Subsidiaries taken as a whole;
 
(gg)  the execution, delivery and performance of this Guaranty will not violate
any provision of any order, judgment, writ, award or decree of any court,
arbitrator or Governmental Authority, domestic or foreign, or of the charter or
by-laws of such Guarantor or of any securities issued by such Guarantor; and
 
(hh)  after giving effect to the transactions contemplated herein, (i) the
present fair salable value of the assets of such Guarantor is in excess of the
amount that will be required to pay its probable liability on its existing debts
as said debts become absolute and matured, (ii)  such Guarantor has received
reasonably equivalent value for executing and delivering this Guaranty,
(iii) the property remaining in the hands of such Guarantor is not an
unreasonably small capital, and (iv) such Guarantor is able to pay its debts as
they mature.
 
SECTION 10.  Notices.  All notices under the terms and provisions hereof shall
be in writing, and shall be delivered or sent by telex or telecopy or mailed by
first-class mail, postage prepaid, addressed (a) if to the Company or any Holder
at the address set forth in,  the Note Purchase Agreement or (b) if to a
Guarantor, in care of the Company at the Company’s address set forth in the Note
Purchase Agreement, or in each case at such other address as the Company, any
Holder or such Guarantor shall from time to time designate in writing to the
other parties.  Any notice so addressed shall be deemed to be given when
actually received.
 
SECTION 11.  Survival.  All warranties, representations and covenants made by
each Guarantor herein or in any certificate or other instrument delivered by it
or on its behalf hereunder shall be considered to have been relied upon by the
Holders and shall survive the execution and delivery of this Guaranty,
regardless of any investigation made by any of the Holders.  All statements in
any such certificate or other instrument shall constitute warranties and
representations by such Guarantor hereunder.
 
SECTION 12.  Submission to Jurisdiction.  Each Guarantor irrevocably submits to
the jurisdiction of the courts of the State of Illinois and of the courts of the
United States of America having jurisdiction in the State of Illinois for the
purpose of any legal action or proceeding in any such court with respect to, or
arising out of, this Guaranty, the Note Purchase Agreement or the Notes, the
Security Agreements, the Subsidiary Guaranty or the Notes.  Each Guarantor
consents to process being served in any suit, action or proceeding by mailing a
copy thereof by registered or certified mail, postage prepaid, return receipt
requested, to the address of such Guarantor specified in or designated pursuant
to the Note Purchase Agreement.  Each Guarantor agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by law, be taken and held to be valid personal service upon and
personal delivery to such Obligor.
 
SECTION 13.  Miscellaneous.  Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by applicable law, each Guarantor hereby waives any provision of law that
renders any provisions hereof prohibited or unenforceable in any respect.  The
terms of this Guaranty shall be binding upon, and inure to the benefit of, each
Guarantor and the Holders and their respective successors and assigns.  No term
or provision of this Guaranty may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by each Guarantor and the
Holders.  The section and paragraph headings in this Guaranty and the table of
contents are for convenience of reference only and shall not modify, define,
expand or limit any of the terms or provisions hereof, and all references herein
to numbered sections, unless otherwise indicated, are to sections in this
Guaranty.  This Guaranty shall in all respects be governed by, and construed in
accordance with, the laws of the State of Illinois, including all matters of
construction, validity and performance.
 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
as of the day and year first above written.
 
EVEREADY BATTERY COMPANY, INC.


By:                                                                    
Name:                                                                    
Title:                                                                    




ENERGIZER BATTERY
MANUFACTURING, INC.


By:                                                                    
Name:                                                                    
Title:                                                                    




ENERGIZER BATTERY, INC.


By:                                                                    
Name:                                                                    
Title:                                                                    




ENERGIZER INTERNATIONAL, INC.


By:                                                                    
Name:                                                                    
Title:                                                                    




SCHICK MANUFACTURING, INC.


By:                                                                    
Name:                                                                    
Title:                                                                    




PLAYTEX PRODUCTS, INC.
PLAYTEX MANUFACTURING, INC.
SUN PHARMACEUTICALS CORP.
PERSONAL CARE GROUP, INC.
PERSONAL CARE HOLDINGS, INC.
TANNING RESEARCH LABORATORIES, INC.
TIKI HUT HOLDING COMPANY, INC.


By:                                                                             
Name:  William C. Fox
Title:  Vice President, Treasurer




FORM OF JOINDER TO SUBSIDIARY GUARANTY
 
The undersigned (the “Guarantor”), joins in the Subsidiary Guaranty dated as
of   October 15, 2007 from the Guarantors named therein in favor of the Holders,
as defined therein, and agrees to be bound by all of the terms thereof and
represents and warrants to the Holders that:
 
(a)           the Guarantor is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has the
requisite power and authority to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged;
 
(b)           the Guarantor has the requisite power and authority and the legal
right to execute and deliver this Joinder to Subsidiary Guaranty (“Joinder”) and
to perform its obligations hereunder and under the Subsidiary Guaranty and has
taken all necessary action to authorize its execution and delivery of this
Joinder and its performance of the Subsidiary Guaranty;
 
(c)           the Subsidiary Guaranty constitutes a legal, valid and binding
obligation of the Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law);
 
(d)           the execution, delivery and performance of this Joinder will not
violate any provision of any requirement of law or material contractual
obligation of the Guarantor and will not result in or require the creation or
imposition of any Lien on any of the properties, revenues or assets of the
Guarantor pursuant to the provisions of any material contractual obligation of
such Guarantor or any requirement of law;
 
(e)           no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or governmental authority is required in connection
with the execution, delivery, performance, validity or enforceability of this
Joinder;
 
(f)           no litigation, investigation or proceeding of or before any
arbitrator or governmental authority is pending or, to the knowledge of the
Guarantor, threatened by or against the Guarantor or any of its properties or
revenues (i) with respect to this Joinder, the Subsidiary Guaranty or any of the
transactions contemplated hereby or thereby or (ii) that could reasonably be
expected to have a material adverse effect upon the business, operations or
financial condition of the Guarantor and its subsidiaries taken as a whole;
 
(g)           the execution, delivery and performance of this Joinder will not
violate any provision of any order, judgment, writ, award or decree of any
court, arbitrator or Governmental Authority, domestic or foreign, or of the
charter or by-laws of the Guarantor or of any securities issued by the
Guarantor; and
 
(h)           after giving effect to the transactions contemplated herein,
(i) the present fair salable value of the assets of the Guarantor is in excess
of the amount that will be required to pay its probable liability on its
existing debts as said debts become absolute and matured, (ii)  the Guarantor
has received reasonably equivalent value for executing and delivering this
Guaranty, (iii) the property remaining in the hands of the Guarantor is not an
unreasonably small capital, and (iv) the Guarantor is able to pay its debts as
they mature.
 
Capitalized Terms used but not defined herein have the meanings ascribed in the
Subsidiary Guaranty.
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder to Subsidiary
Guaranty to be duly executed as of __________, ____.
 


[Name of Guarantor]


By:                                                                      
Name:                                                                      
Title:                                                                      





